The plaintiff in error insists that this court failed to pass on objections to certain testimony introduced in evidence. We do not think that the objections made were meritorious. There was ample evidence of Scott's (the defendant's tenant) connection with whisky sales and transactions in other places, and of the fact that he had retained the same telephone numbers when he had moved his places of business or residence to this hotel. The fact that when the officers raided this new location, and were present, calls were made on these telephones from unknown individuals, ordering liquor sent to them, was clearly admissible in evidence as a circumstance illustrating the purpose for which such telephones were being paid for and used by the defendant's tenant, Scott, and the defendant's connection therewith, if any. The introduction of pleas of guilty to the possession and sale of liquor at other prior times, although some years past, was proper, as these pleas were admissible to show motive, intent, purpose, and the like, or a general plan or scheme, illustrating conduct in the present instance. The evidentiary value of such evidence was for the jury, its force and effect as a matter of common reason being less in proportion to its remoteness. This court will not fix any *Page 738 
stated time as to when it ceases to have value, such fact being for the determination of a jury.
Rehearing denied. Broyles, C. J., and MacIntyre, J., concur.